19-01137-jlg       Doc 14       Filed 09/09/19        Entered 09/09/19 10:21:21              Main Document
                                                     Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
In re                                                           :     Chapter 11
                                                                :
DITECH HOLDING CORPORATION, et al.,                             :     Case No. 19-10412 (JLG)
                                                                :
                                      1
                           Debtors.                             :     (Jointly Administered)
                                                                :
--------------------------------------------------------------- X
                                                                :
MICHAEL MCCHRISTIAN,                                            :
                           Plaintiff,                           :
                                                                :     Adversary Proceeding No.
v.                                                              :
                                                                :     19-01137 (JLG)
DITECH HOLDING CORPORATION;                                     :
GREEN TREE CREDIT LLC; AND                                      :     Related Docket No. 11
BRECKENRIDGE PROP FUND 2016 LLC;                                :
                           Defendants.                          :
                                                                :
--------------------------------------------------------------- X

     STIPULATION AND ORDER EXTENDING DITECH DEFENDANTS’ TIME TO
                 ANSWER, MOVE OR OTHERWISE RESPOND

        WHEREAS, on May 15, 2019, Plaintiff Michael McChristian (“Plaintiff”) filed an

adversary complaint commencing the above-captioned adversary proceeding (the “Action”)

against Defendants Ditech Holding Corporation Mortgage, LLC; Green Tree Credit LLC (together

with Ditech Holding Corporation, the “Ditech Defendants”) and Breckenridge Prop Fund 2016

LLC;


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance
Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp.
(3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC
(7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter
Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort
Washington, Pennsylvania 19034.
19-01137-jlg    Doc 14     Filed 09/09/19    Entered 09/09/19 10:21:21     Main Document
                                            Pg 2 of 2


       WHEREAS, the Ditech Defendants’ deadline to answer, move or otherwise respond to the

Complaint in this adversary proceeding is currently August 27, 2019;

       WHEREAS, Plaintiff is unopposed to the Ditech Defendants’ request to extend Ditech

Defendants’ date to answer or otherwise respond to the Complaint until September 4, 2019.

                                            *   *   *

THE PARTIES HEREBY STIPULATE AND AGREE, subject to the approval of the Court, that

the Ditech Defendants’ deadline to answer, move or otherwise respond to the complaint in the

Action is extended until and through September 4, 2019.



Dated: New York, New York

       August 27, 2019



JOSEPH LA COSTA, ATTORNEY AT LAW                    WEIL, GOTSHAL & MANGES LLP

       /s/ Joseph La Costa                                /s/ Richard W. Slack
       7860 Mission Center Court                          Ray C. Schrock, P.C.
       Suite 103                                          Sunny Singh
       San Diego, CA 92108                                Richard W. Slack
       Telephone: (619) 922-5287                          767 Fifth Avenue
                                                          New York, New York 10153
       Attorney for Plaintiff                             Telephone: (212) 310-8007
       Michael McChristian
                                                          Attorneys for Debtors and
                                                          Debtors in Possession

       SO ORDERED THIS
       5th DAY OF SEPTEMBER, 2019




       /s/   James L. Garrity, Jr.
       HONORABLE JAMES L. GARRITY, JR.
       UNITED STATES BANKRUPTCY JUDGE


                                                2
